                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 AARON CHERRY,                                   Case No. 19-cv-1894 (ADM/SER)

                     Plaintiff,

 v.                                                            ORDER

 RAMSEY COUNTY CORRECTIONAL
 FACILITY,

                     Defendant.



      The above-captioned case comes before the undersigned on the Report and

Recommendation [Doc. No. 7] of United States Magistrate Judge Steven E. Rau. No

objections to the Report and Recommendation were filed within the requisite time period.

      Accordingly, IT IS HEREBY ORDERED that this action is dismissed without

prejudice pursuant to Federal Rule of Civil Procedure 41(b).


      LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: September 26, 2019                       s/Ann D. Montgomery
                                                Ann D. Montgomery
                                                United States District Judge
